Citation Nr: 1128136	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-30 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disability, including chronic obstructive pulmonary disease and a nodule in the left lung.

2.  Entitlement to service connection for coronary artery disease.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. E.

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from August 1950 until his retirement in September 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

The Veteran's military occupational specialty was Hercules missile crewman.

In May 2011, the Veteran testified that he suffered from chest pain during service.  He also testified that he wore radiation badges during his assignment at the Nike Hercules missile site, and he averred that his current lung disability may be related to his exposure to nuclear weapons in service.  

The service treatment records show that in June 1973 by X-ray the heart appeared upper border line normal in size and there was 5 mm soft tissue density in the left lower lung field.   

After service in 2005 a CT scan showed a nodular density in the left lingular region. In April 2007, the diagnosis was a pulmonary nodule in the left lingual area and chronic obstructive pulmonary disease.  According to a private physician, there could be a relationship between the Veteran's work at a nuclear missile silo and the pulmonary nodule.  

On VA examination in July 2008, the diagnosis was coronary artery disease.  The VA examiner did not address the X-ray finding in 1973 in service. 

As the evidence of record is insufficient to decide the claims, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  On the claim of service connection for a lung disability, including chronic obstructive pulmonary disease and a nodule in the left lung:

a).  Request from the appropriate federal custodian of Army records whether trichloroethylene was used in artillery units with Hercules missiles from at least 1964 to 1974; and,

b).  Notify the Veteran that in order for VA to develop the claim on the basis of occupational exposure to ionizing radiation, that is, working with Hercules missiles, a nuclear weapons system, he must cite or submit competent scientific or medical evidence that either chronic obstructive pulmonary disease or a nodule in the left lung or both is a radiogenic disease, that is, a disease induced by ionizing radiation.   38 C.F.R. § 3.311(b)(4).

c).   If the Veteran cites or submits such evidence, then develop the claim under 38 C.F.R. § 3.311(a)(2)(iii), (b) and (c), including a request from the appropriate federal custodian the Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), 

if maintained, and any other record which may contain information pertaining to the Veteran's occupational exposure to ionizing radiation as crewman on Hercules Missiles, a nuclear weapons system.  

3.  Afford the Veteran a VA pulmonary examination to determine:  

Whether is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the Veteran's current chronic obstructive pulmonary disease, first documented after service in 2005, had onset in service from 1950 to 1974.  

The examiner is asked to consider the following significant facts: 

The service treatment records show that: in August 1957, the Veteran complained of chest congestion and cough and the diagnosis was common cold; in May and June 1963, he complained of a chronic cough and the impression was questionable allergy; in September 1966, the impression was allergy for symptoms of chest congestion; in May 1971, the Veteran was treated for an acute upper respiratory infection of undetermined organism; in January 1974, the impression was upper respiratory infection for symptoms of a productive cough and chill; on retirement examination in May 1974, the lungs were evaluated as normal.  There was no evidence of active pulmonary disease on chest X-rays in September 1962, in June 1963, in May 1968, and in June 1973. 



In formulating the opinion, the VA examiner is asked to comment on the clinical significance of the X-ray finding in June 1973 of a nodule in the left lung and the post-service diagnosis of chronic pulmonary disease since 2005.  

Also, the VA examiner is asked to comment on whether the X-ray finding of a nodule in the left lung in June 1973, which is still seen of X-ray without change, is a disease process. 

If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are several etiologies, and if so identify the other etiologies, and that the current chronic obstructive pulmonary disease is not more likely associated with active duty than any other etiology and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.

3.  Afford the Veteran a VA cardiology examination to determine:  




Whether is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), the Veteran's current coronary artery disease, including cardiomyopathy, first documented after service by history in 1992, had onset in service from 1950 to 1974.  

The examiner is asked to consider the following significant facts: 

The service treatment records show that: in May 1965, the Veteran complained of chest pain, which occurred when bending over and relieved by straightening up, there was no finding of a cardiac abnormality and the impression was musculoskeletal pain; in August 1966, he complained of sternal chest pain and epigastric pain, an EKG was normal, and the impression was muscular strain; on periodic examination in June 1973 a chest X-ray showed the heart was upper borderline normal in size; on retirement examination in May 1974, there was no complaint, history, finding, symptom, or diagnosis of coronary artery disease.  

In formulating the opinion, the VA examiner is asked to comment on the clinical significance of the X-ray finding in June 1973 of an upper borderline normal size heart and the post-service diagnoses of coronary artery disease since 1992, and cardiomyopathy.



If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are several etiologies, and if so identify the other etiologies, and that the current coronary artery disease, including cardiomyopathy, is not more likely associated with active duty than any other etiology and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review. 

4.  After the development has been completed, adjudicate the claims, considering 38 C.F.R. § 3.311, if applicable.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



